O’Neill, J.,
dissenting.
{¶ 20} Respectfully, I dissent.
{¶ 21} In this case, we consider a certified conflict over the proper application of R.C. 2152.121. That statute applies when a child’s case is transferred out of juvenile court pursuant to R.C. 2152.12(A)(l)(a)(i) or (A)(l)(b)(ii). R.C. 2152.121(A). These provisions provide for the transfer of a juvenile into adult court without an amenability hearing. That is precisely how appellee D.B.’s case made its way to the adult court, without an amenability hearing. For the reasons expressed in the dissenting opinions in State v. Aalim, 150 Ohio St.3d 489, 2017-Ohio-2956, 83 N.E.3d 883 (O’Connor, C.J., and O’Neill, J., dissenting), I believe that this is an unconstitutional deprivation of due process. And the Ohio General Assembly is not permitted to pass laws that deny due process to anyone. Essentially what is happening here is that the legislature has said, “Sure juveniles are entitled to special proceedings, unless they are already bad kids as demonstrated by their bad behavior, in which case, we will just throw them into the adult judicial system and wish them well.”
{¶ 22} I maintain that there can be no transfer of a juvenile case out of the juvenile system without an individualized determination that the transfer is appropriate under the circumstances of each child’s life. And any juvenile-transfer statute providing for less than what due process demands is unconstitu*459tional. Without a constitutional law authorizing a juvenile court to send juvenile cases to adult court, the courts of common pleas lack subject-matter jurisdiction over these cases. State v. Wilson, 73 Ohio St.3d 40, 44, 652 N.E.2d 196 (1995) (“absent a proper bindover procedure * * *, the juvenile court has the exclusive subject matter jurisdiction over any case concerning a child who is alleged to be a delinquent”); see also R.C. 2152.03. D.B.’s case, even though it involves guns and bad behavior, cannot, from a constitutional standpoint, be transferred to adult court unless and until D.B. receives an amenability hearing.
Mathias H. Heck Jr., Montgomery County Prosecuting Attorney, and Andrew T. French, Assistant Prosecuting Attorney, for appellant.
Timothy Young, Ohio Public Defender, and Charlyn Bohland and Sheryl Trzaska, Assistant Public Defenders, for appellee.
{¶ 23} In December 2016, this court summarily reversed the court of appeals’ judgment in this matter, and we remanded to the Montgomery County Common Pleas Court, Juvenile Division, for an amenability hearing. State v. D.B., 151 Ohio St.3d 60, 2016-Ohio-8334, 86 N.E.3d 267. That was the correct decision in December 2016, and it is the correct decision today. Contrary to the majority’s decision today, I would hold as a matter of law that even the Ohio General Assembly is bound by the United States and Ohio Constitutions. I do not rise in defense of DB. I rise in defense of the Constitutions that I and all the members of this court have sworn to uphold. R.C. 3.23.
{¶ 24} For the foregoing reasons, I dissent.